DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 12/28/2020 have been entered.  Claims 1-17 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the claim objection and 35 U.S.C. §112 (b) rejection set forth in the Non-Final office action mailed on 10/07/2020.
Terminal Disclaimer
The terminal disclaimer filed and approved on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,226,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded; thereby curing the Double Patent rejection in the Non-Final office action mailed on 10/07/2020.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/28/2020, with respect to the rejections of the claims under 35 U.S.C. §102(b) and 35 U.S.C. §103(a) have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 1-17 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 10 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“wherein the controller is configured to detect a gastric fluid in proximity to the plurality of electrodes based on the measured conductivity or impedance and to instruct a pump assembly of claim 1 and
“detecting a gastric fluid in proximity to the plurality of electrodes based on the measured conductivity or impedance; instructing a pump assembly to: inflate an elastic esophageal body mounted to be disposed above a lower esophageal sphincter of the subject when a tip of the elongated body is in the stomach when of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783